Case 8:18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 1 of 17

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

In re: Chapter 7 Bankruptcy
BRUCE FARLOW, Case No: 8:18-bk-06677-MGW

Debtor.

JOHN D. GENTIS, SHALIMAR MHP, LLC,
a Florida limited liability company, and GFB
PARTNERS, LLLP, a Florida limited liability
limited partnership,

Plaintiffs,

v. Adversary Proceeding No.:
8:18-AP-00575-MGW
BRUCE L. FARLOW,

Defendant.
/
NOTICE OF FILING OF CERTIFICATE OF PRODUCTION

 

Plaintiffs John D. Gentis, Shalimar MHP, LLC, and GFB Partners, LLLP through their
undersigned attorney, files Certificate of Production from Costco Wholesale Corporation and
related records pursuant to Federal Rules of Evidence 902(11) and Local Rule 7001-1(m)(2).

CERTIFICATE OF SERVICE
I hereby certify that on the 18™ day of July, 2019 the foregoing was filed with the court

and served upon counsel of record via the CM/ECF system:

ICARD, MERRILL, CULLIS,
TIMM, FUREN & GINSBURG, P.A.

By: W._Andrew Clayton, Jr.
W. ANDREW CLAYTON, JR.
Florida Bar No. 0739464

01010794-1
Case 8:18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 2 of 17

01010794-1

WORTH S. GRAHAM

Florida Bar No. 0092417

2033 Main Street, Suite 600
Sarasota, FL 34237

Telephone: (941) 366-8100
Facsimile: (941) 366-6384

Email: delayton@icardmerrill.com
Email: wgraham@icardmerrill.com
Case 8:18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 3 of 17

CERTIFICATE OF PRODUCTION
COSTCO WHOLESALE CORPORATION
RECORDS CUSTODIAN

I, Debbie Ellenwood, declare that the following is true and correct:

1. I am over the age of 18 and am employed by Costco Wholesale Corporation
(“Costco”) which has designated me its duly authorized Custodian of Records.

2. Costco received a Non-Party Subpoena Duces Tecum (“Subpoena”) in the matter
of John D. Gentis, Shalimar MHP, LLC, and GFB partners, LLLP v. Bruce L. Farlow, filed
in the 12" Judicial Circuit Court in and for Sarasota County, Florida, matter number 2017 CA
003660 NC.

3. I have searched, or caused to be searched, records/documents that were made at or
near the time of the act(s), event(s), condition(s) or opinion(s) set forth in the Subpoena. These
records/documents were made at the time of regularly conducted business activity, as a regular
practice of Costco, and/or they were records received from others and kept in the regular course
of business and were relied upon Costco, and/or were records of which Costco had a substantial
interest in their accuracy.

4, The enclosed records/documents identified below are true copies of original
records/documents maintained by Costco:

a, Shopping and tender history for Bruce Farlow.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 19th day of April, 2018 at Issaquah, Washington.

ae Abita Mtond

Debbie Ellenwood, Paralegal
Legal Department

Costco Wholesale Corporation
999 Lake Drive

Issaquah, Washington 98027
Telephone: (425) 416-2707
Case 8:18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 4 of 17

MEMBERSHIP SUMMARY

NW BOFF-DEBSIE ELLEN MEROSS
BRUCE L FARLOW Till #
. COSTCO CARDS BY INDIVIDUAL MEROAG

FARLOW, BRUCE L.

Options: S=Display Code=Action

 

Opt* Card number Enabled Disabled Sts Rsn Blk?
112829091008 10/20/13
112818505186 08/16/12 10/20/13 1 N

 

F3=Exit Fd=Prompt e5=Refresh
CARD#
111818505186
111818505186
111818505186
111818505186
111818505186

\ 111818505186

«_ 111818505186

© 111818505186

LO 441818505186

&, 111818505186

& 111818505186
111818505186

o> 111818505186

SJ 111818505186

OG 111818505186

FO 111818505186

© 111818505186

3S 111818505186

ip 111818505186
111818505186

—4 111818505186

NN 111818505186

© 111818505186

111818505186

111818505186

111818505186

111818505186

111818505186

111818505186

111818505186

111818505186

T 111818505186

111818505186

00575-MGW_ Do

:18-ap

Case 8

WHS DATE
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/16/2013
1123 2/18/2013
1123 3/1/2013
1123 3/1/2013
1123 3/1/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 3/27/2013
1123 5/10/2013
1123 5/10/2013
1123 $/10/2013
1123 5/10/2013
1123 5/10/2013
1123 5/10/2013
1123 5/10/2013
1123 5/10/2013

ITEM ITEM DESCRIPTION

650113 3LIGHT PENDANT CHANDELIER, MDL #15104 P=8
APACHE 2'X3' RUBBER MAT, CPN/390362
390362 APACHE 2'X3' RUBBER MAT, P=120
683521 POWER NOZZLE, P=120
WATER RIDGE 6PC BATH KIT, CPN/701380
701380 WATER RIDGE 6PC BATH KIT, ACCESSORIES #1600NP P96
545273 DONUT HOUSE K-CUPS 80CT, DONUTHOUSE COLLECTION/P96
673000 JACK LALANNE S/S JUICER, #£11881 FY10-14 P=30
577765 KS S40TC KG SHEETS 6PC, SET P96
671930 C BUCK MENS S/S POLO,
677370 PUMA MENS S/S PERF POLO,
677370 PUMA MENS S/S PERF POLO,
610091 FUL 30" HYBRID DROP BOTTM, WHEEL DUFFEL CS1131HD P12
561595 FEIT CFL MINI-T2/23W/4PK, TWISTER LIGHT BULB/P=224
83333 GREEN SEEDLESS GRAPES, 4 LBS
39036 ROMAINE HEARTS 6 CT BAG,
621032 KS RICE CRKR W/ NUTS 482Z, P216 COT6H4
DIXIE 10 1/16" PLTE 170CT, CPN/677009
677009 DIXIE 10 1/16" PLTE 170CT, US10C170R § T20H4P80
692692 LOGITECH MX ANYWHERE, WIRELESS MOUSE C=12
545273 DONUT HOUSE K-CUPS 80CT, DONUTHOUSE COLLECTION/P96
520673 KEURIG PLATINUM K75 / B70, K75 PACKOUT P=18 SL270DYS
603864 DOCKERS(R) MENS SHORT, - D3 CORE CARGO
603864 DOCKERS(R) MENS SHORT, - D3 CORE CARGO
603864 DOCKERS(R) MENS SHORT, - D3 CORE CARGO
SIMPSON 3000PSI HONDA PWR, CPN/613870
613870 SIMPSON 3000PSI HONDA PWR, GAS PW MSV3024 P8
575686 TV EXTENDED WARRANTY, ABOVE $1000 SELL PRICE
VIZIO E701I-A3 70" CLASS, CPN/770701
770701 VIZIO E701I-A3 70" CLASS, 1080P LED SMART TV P=6
WIRELOGIC HDTV CABLES, CPN/673082
673082 WIRELOGIC HDTV CABLES, 12' DUAL HDMI CABLES P=80
384866 TROPICALS ASST.,

DEPT REGH TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

23
23
23
23
23
23
33
33
34
39
39
39
35
23
65
65
12
14
14
24
33
33
39
39
39
23
23
24
24
24
24
24
27

7
7
7
7
7
7
7
7
7
7
7
7

0

wnwuUuMNnuununnwnnwnnwmmmno wo wo wo

1512

1512
1512

1512
1512
1512
1512
1512
1512
1512
1809
1921
1921
1921
2006

2006
2006
2006
2006
2006
2006
2006

1232
1232

1232

1232
1232

292
292
292
292
292
292
292
292
292
292
292
292
289
474
474
474
419
419
419
419
419
419
419
419
419
103
103
103
103
103
103
103
103

1
5
5
i

PRPEWPPE PPP PER PF

PREP Pee PPE

Be

79.99 Y
-20
69.95 ¥
14.99 Y
5
29.99 ¥
36.89 N
89.99 Y
69.99 ¥
14.99 Y
19.99 Y
19.99 ¥
49.99 Y
23.37 Y
9.49 N
3.99 N
7.99 N
2
12.99 Y
37.99 ¥
35.99 N
149.99 ¥
16.99 Y
16.99 Y
16.99 Y
-40
299.99 Y
99.99 Y
-240
1919.99 ¥

-10
59.98 Y
29.97 Y

1ofi11
18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 6 of 17

Case 8

CARD#
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186

WHS DATE
1123 5/10/2013
1123 5/10/2013
1123 5/10/2013
1123 5/10/2013
1123 5/16/2013
1123 5/16/2013
1123 5/16/2013
1123 5/16/2013
1123 5/16/2013
1123 5/16/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 6/22/2013
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013

ITEM ITEM DESCRIPTION

297534 LONG TRL TOUR P235/70R16, 29909 DISCONTINUED ORWL
9999999 ,
7023 TIRE DISPOSAL,
6850 MNT/BAL LIFE ROTATION,
751220 PIONEER SC-1522-K 9.2, CHANNEL RECEIVER T4H4P16
297534 LONG TRL TOUR P235/70R16, 29909 DISCONTINUED ORWL
9999999 ,
7023 TIRE DISPOSAL,
6850 MNT/BAL LIFE ROTATION,
0,
668440 ANGIE'S KTTL PCORN 23 02, T40H3 P=108
440493 KS CASHEW CLUSTERS 32 02, #352400 T72H4 P288 SL150
249965 KS TRAIL MIX W/M&MS 64 OZ, C10T6H4 P240 SL150
743562 ORG.WILD BERRY FRT SNK24C, FRUIT SNACKS T60XHS5 P300
919157 WELCH'S FRT SNKS 80/.9 02, P150 TS50H3 SL300
501574 LA CROIX GREEN VRTY 24/12, LIME,LMON,ORG P100 T10H10
158936 STARBUCKS MOCHA FRAPP, 12/9.5 OZ P140
387009 ZEPHYRHILLS SPRING 48/80Z, PLLT=60
651870 ELECTROTEMP WATER COOLER, SELF CLEANING TSH1P9
654900 ADIDAS CLIMALITE TEE,
586401 KS CREW TEE WHITE 6PK XL, MC10 L40 P160
697850 KS PERFORMANCE SHORT,
697850 KS PERFORMANCE SHORT,
573015 ADVIL 200MG TABLET 360CT., T6H8 MPK35
NM TRIPLE OMEGA S/GEL, CPN/294017
294017 NM TRIPLE OMEGA S/GEL, 180CT. T6H4 MPK20
721920 ZYRTEC 10MG TAB. 100+20CT, T9H4 CS15
707912 SAVANNA DRY RST MAC 24Z, NON HAWAIIAN T6H5 P360
92860 CTRY TIME LEMONADE 82.52, MAKES 34 QTS P300 SL180
32711 CHNT 10-3/8" PLT 165CT, P=80
601395 AQUAZOOKA, FY12 P=320
744365 HAGGAR MENS COOL 18 FLAT, FRONT SHORT
673840 J JAXX S/S SILK SHIRT,

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

22
46
48
87
24
22
46
48
87
95
12
12
12
12
12
14
14
14
21
39
39
39
39
93
93
93
93
12
13
14
26
39
39

95
95
95
95
11
81
81
81
81

ao
fay

OHM WU WOW AAAHBMADAMAAMAAATAAAAAH

1254
1254
1254
1254
1218
1242
1242
1242
1242
1242
1509
1509
1509
1509
1509
1509
1509
1509
1509
1509
1509
1509
1509
1509

1509
1509
1819
1819
1819
1819
1819
1819

16
16
16
16
4
33
33
33
33
33
112
112
112
112
112
112
112
112
112
112
112
112
112
112
112
112
112
378
378
378
378
378
378

4
4
4
4
1

AS

PPR PP BNRPENEPBPBP HR A

‘
=

PRP RRP RP PB

491.96 Y
aN
4yY

56Y

599.99 Y

-491.96 Y
-4.N
-4Y

S56Y
ON
5.99 N
9.99 N
11.99 Y
9.99 N
21.98 Y
7.49 ¥
13.89 N
12.38 N
149.99 Y
9.99 Y
19.99 Y
14.99 Y
14.99 Y
16.99 N
5
18.99 N
37.69 N
17.89 N
6.19 N
14.79 Y
9.99 Y
14.99 Y
19.99 Y

<<< <

~<<<<

2 of 11
18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 7 of 17

Case 8

CARD#
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
1118185051386
111818505186
111829091008
111829091008
111829091008
111829091008
111829091008

WHS DATE
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013
1123 8/10/2013
1123 9/1/2013
1123 9/1/2013
1123 9/1/2013
1123. 9/1/2013
1123 9/1/2013
1123 9/1/2013
1123 9/1/2013
1123 9/7/2013
1123 9/7/2013
1123 9/7/2013
1123 9/7/2013
1123 9/7/2013
1123 9/7/2013
1123 9/7/2013
1123) 9/7/2013
1123. 9/7/2013
1123 9/7/2013
1123. 9/7/2013
1123 = 9/7/2013
847 = 9/9/2013
847 10/1/2013
847 10/1/2013
1123 10/5/2013
1123 10/25/2013
1123 10/25/2013
1123 10/25/2013
1123 10/25/2013
1123 10/25/2013

ITEM ITEM DESCRIPTION

6975940 KS MENS PIMA COTTON TWILL, SHORT

27003 2 LB STRAWBERRIES,

38742 FRESH CORN ON CoB,
172246 ORGANIC PEELED CARROTS, 8/5#

56366 RASPBERRIES 120Z CLMSHEL,
321063 KS MIXED NUTS W/MACS 4002, C6T12H6 P432 SL220
168760 M&M PEANUT 56 OZ, #21405 P288 T6H4
584663 GUM SOFT PICKS 240 COUNT, 1144P432

LOGITECH SOLAR KEYBOARD &, CPN/6985C0
698500 LOGITECH SOLAR KEYBOARD &, MOUSE BUNDLE MK750 C=6
888755 STARBUCKS HOUSE BLEND, S4CT P=112
Oo,

621032 KS RICE CRKR W/ NUTS 482, P216 COTGH4

14449 CHICKEN SALAD 6/2LB, C6T10H10 = SL21
756442 CALVIN KLEIN BLANKET, KING 112X92 P=48

35145 TAKE & BAKE PEPPERONI, PIZZA

88402 CELERY STICKS 10/2.5# BGS,

39036 ROMAINE HEARTS 6 CT BAG,
380376 ECODRINK VITAMIN BEVERAGE, SYSTEM 30 CT T4H6 C24

PILOT SPORT AS3 235/45R18, CPN/786892
786892 PILOT SPORT AS3 235/45R18, 31032 DISCONTINUED BSW
g9s9999 ,
7023 TIRE DISPOSAL,
6850 MNT/BAL LIFE ROTATION,

535243 VELOX WHEELS GROUP E ****,
569348 SUNSETTER 16' OASIS, MOTORIZED
732862 20'MOTORIZED ACRYLIC XL*, AWNING W/SENSOR & HOOD
800333 BOSE COMPANION 3 SERIES 2, 329666-1310 T6H4P24
284601 KS WHOLE ALMONDS 3 LBS, P390C13T78HS = SL250

92860 CTRY TIME LEMONADE 82.52, MAKES 34 QTS P3C0 SL180
561594 FEIT CFL TWIST 4PK, 13WT2 P=400
706187 FLEXON 100' COMMERCIAL, P56 GRADE HOSE = FY13
545273 DONUT HOUSE K-CUPS 80CT, DONUTHOUSE COLLECTION/P96

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

39
65
65
65
65
12
12
20
24
24
33
95
12
19
34
63
65
65
93
22
22
46
48
87
22
23
23
24
12
13
23
27
33

ammommanWwwwow wo wo

192

DAnaananan nan

www wo wo
ve)

999
999
999

~a “NSN SOND un

1819
1819
1819
1819
1819
1704
1704
1704

1704
1704
1332
1244
1244
1244
1244
1244
1244
1244

1155
1155
1155
1155

29

37

37
1305
1855
1855
1855
1855
1855

378
378
378
378
378
280
280
280
280
280
280
10012
87
87
87
87
87
87
87
10
10
10
10
10
6969
12601
13244
162
353
353
353
353
353

PPB EPP BEB OBE KH HPN BEBE HEEB

PrPWRPNPrEP RP PR HA LS

19.99 Y
3.79 N
4.79 N
5.59 N
3.99 N

14.99 N

17.78 Y
9.99 Y

-20

79.99 Y

34.99 N
110 N
8.39 N
8.99 N

18.79 ¥
8.99 N
3.29 N
4.49 N

19.99 N

-70
819.96 Y
4Nn
4yY
56 Y
649.96 Y
1729.99 ¥
2256.99 Y
199.99 Y

25.98 N
6.19 N

44,91 Y

21.99 ¥

36.99 N

30f11
CARD#
111829091008
111829091008
111829091008
111829091008
111829091008

S 111829091008

4 111829091008

© 111829091008

o 111829091008

&) 111829091008

& 111829091008
111829091008

o) 111829091008

<1 111829091008

0G 111829091008

ro 111829091008

© 111829091008

3 111829091008

i, 111828091008
111829091008

<4 111829091008

(111829091008

© 111829091008

111829091008

111828091008

111829091008

111829091008

111829091008

111829091008

111829091008

111829091008

r 111829091008

111829091008

MGW Do

00575

:18-ap

Case 8

WHS DATE

1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123

10/25/2013
10/25/2013
10/25/2013
10/25/2013
10/27/2013
10/27/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013
11/16/2013

12/1/2013

12/1/2013

12/1/2013

ITEM ITEM DESCRIPTION
708331 PUMA CREW SOCK MENS 6PK, P=352
257458 7" ASIAN CLEAVER, GUNTER WILHELM
TAKE & BAKE PEPPERONI, CPN/35145
35145 TAKE & BAKE PEPPERONI, PIZZA
760590 OTT LITE LED DESK LAMP, P72 BUNDLE=12
419493 MOSAIC 12° LED FLEX LIGHT, KIT P=108
THWR DIPBL VGIE CHIP 2002, CPN/741598
741598 THWR DIPBL VGIE CHIP 200Z, P120
769660 TORTUGA RUM CAKE 320Z, ORIGINAL
501574 LA CROIX GREEN VRTY 24/12, LIME,LMON,ORG P100 TLOH1i0
SAN PELL MIN WTR 12/25.32, CPN/37896
37896 SAN PELL MIN WTR 12/25.3Z, 750ML  T16H4P64
CANTINE RIONDO PROSECCO, CPN/236780
236780 CANTINE RIONDO PROSECCO, ITALY 12/750
30436 ECCO DOMANI PINOT GRIGIO, ITALY 12/750
415022 3M PACKING TAPE-SUPER/8PK, 3850-8-4L/2"X164'/P=192
744340 KS BOWS 50 CT, BERWICK FY14 P=80 L=20
739943 LUXURY GIFTWRAP 3PK, IG ASIA FY14 L=72 P=72
739943 LUXURY GIFTWRAP 3PK, IG ASIA FY14 L=72 P=72
569569 FOODSAVER 36-1QT/1-8"X20', 4-11"X16' FY11-17 P=112
FOODSAVER VACUUM SYSTEM, CPN/776543
776543 FOODSAVER VACUUM SYSTEM, FSFSSL4880026 FY14/15 P32
SONICARE DIAMONOCLEAN 6PK, CPN/860427
860427 SONICARE DIAMONDCLEAN 6PK, BRUSH HEAD P=156
SONICARE FLEXCARE PREMIUM, CPN/7520S0
752050 SONICARE FLEXCARE PREMIUM, 2PK M#HX6962-70 P=60
725853 KS ATHLETIC SHOE 12, P=108 MENS SIZE: 12
30669 BANANAS,
39036 ROMAINE HEARTS 6 CT BAG,
6876 SALAD MIX,
789243 GOPRO HERO 3, FY14 C=8
NAUTICA LOUNGE SET, CPN/757273
757273 NAUTICA LOUNGE SET, 2PC

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

39
44
63
63
21
23
12
12
13
14
14
14
16
16
16
21
28
28
28
33
33
33
33
33
33
33
39
65
6S
65
26
39
39

7

omonMnuunNM Min MU MU UNM Muon ono pb Pass ws

1855
1855

1855
1317
1317

1752
1752
1752

1752

1782
1752
1752
1752
1752
1752
1752

1752

1752

1752
1752
1752
1752
1752
1122

1122

353
353
353
353
112
112
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369
369

51

51

51

1
1
-1
1

N

9.99 Y
39.99 ¥
3
8.99 N
35.98 Y
29.99 Y
-2
5.59 N
18.79 N
7.29 Y
-3
12.59 Y
-4
19.98 Y
7.99 Y
22.89 Y
7.99 Y
13.99 Y
13.99 Y
39.99 Y
-30
149.99 Y
-10
49.99 Y
-30
149.99 Y
16.99 Y
1.39 N
3.99 N
2.99 N
229.99 ¥
-4
19.99 Y

4of11
CARD#
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111818505186
111818505186
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111828091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008

ap-00575-MGW_ Doc 21 Filed 07/18/19 Page 9 of 17

18

Case 8

1123
1123
1123
1123
1123
1123

847

847
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123

WHS DATE

12/7/2013
12/7/2013
12/7/2013
12/7/2013
12/7/2013
12/7/2013
12/11/2013
12/11/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/15/2013
12/23/2013
12/23/2013
12/23/2013
12/23/2013
12/23/2013
12/28/2013
2/17/2014
2/17/2014
2/17/2014
2/17/2014
2/17/2014
3/1/2014
3/1/2014
3/1/2014

ITEM ITEM DESCRIPTION

521658 FERRERO ROCHER 48CT 21.2,0Z T6H6C16 PLTS76 SL180
240640 LINDOR GLD SOC SFLVR 21.2, P560 T7HS
99006 JARLSBERG WEDGE 18/2.22RW, PLU9900 T1OHS5 SL120
732910 7.SFT MULTI/WHT LED TREE, NICOLAS HOLIDAY FY14 P=4
656772 KS MENS JEAN 44, WAIST SIZE 44
35145 TAKE & BAKE PEPPERONI, PIZZA
404995 FOLDING CHAIR W/CART 32PK, WHITE LIFETIME
574348 LIFETIME 8' PRO GRADE 4PK, PUTTY TABLE 480127
779073 WNA 1602 HOLIDAY CUPS, RED GRN & CLEAR FY14 P60
DURACELL “AAA"-32PK, CPN/720376
720376 DURACELL "AAA"-32PK, #MN80227782 P=216
SANDISK 32GB MICRO SDHC &, CPN/664889
664889 SANDISK 32GB MICRO SDHC & ADAPTER SDSOQU-032G-AC46A
SANDISK 32GB USB CRUZER, CPN/664896
664896 SANDISK 32GB USB CRUZER, SDCZ45-032G-AC46 (T=125)
18391 ZYGO CHRISTMAS CACTUS,
777285 CELESTE CASHMERE /WOOL, INFINITY SCARF FY14 P=320
35145 TAKE & BAKE PEPPERONI, PIZZA
38036 ROMAINE HEARTS 6 CT BAG,
$43208 POPCRNPLIS 3 FLV 2GAL TIN, ZEBRA/CARAMEL/KETTLE P60
LOGITECH SOLAR KEYBOARD &, CPN/698500
698500 LOGITECH SOLAR KEYBOARD &, MOUSE BUNDLE MK750 C=6
545273 DONUT HOUSE K-CUPS 80CT, DONUTHOUSE COLLECTION/P96
35145 TAKE & BAKE PEPPERONI, PIZZA
77728S CELESTE CASHMERE /WCOL, INFINITY SCARF FY14 P=320
515257 KING LEO PEPP PUFF 310 CT, T30H5 P150
618732 KS MINI FAV W/PBCUP 80 OZ, C4TSHS P180
795269 CARR'S CRACKERS 6 PACK, 25.502 SL240 F210
FSTG BROWN RICE CRACKERS, CPN/614896
614896 FSTG BROWN RICE CRACKERS, 2002 1.25LBS P200
503408 DELI COMPLIMENTS 3/9 OZ, DIETZ & WATSON ROADSHOW
726731 SPCY OLIVE MUFFALATTA 242, PICKLE GUY P396
828939 X-LARGE EGGS 2/18 CT A,GRADEA  T24H10P240

DEPT REGH TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

12
12
19
28
39
63
38
38
14
23
23
24
24
24
24
27
31
63
65
12
24
24
33
63
31
12
12
13
13
13
13
13
17

8
8
8
3
8
8

999
999

num Mnu nono nw

PrRPePrP EOE ee ee
oooo corcooqncjo

oo 08 0O

1235
1235
1235
1235
1235
1235

112

112
1141

1141

1141

1141
1141
1141
1141
1141
2012

2012
2012
2012
1120
1715
1715
1715

1715
1457
1457
1457

125
125
125
125
125
12S
90879
91182
100
100
100
100
100
100
100
100
100
100
100
427
427
427
427
427
20
325
325
325
325
325
195
195
195

BRP N FRPP Be

1

a)

BPR Pe

11.99 ¥
9.89 ¥
11.96 N
299.99 ¥
13.99 Y
17.98 N
1049.99 Y
619.99 ¥
9.69 Y
-2
14.99 Y
-3
29.99 Y
-10
24.99 Y
31.98 Y
22.99 Y
8.99 N
3.99 N
9.97 N
-20
79.99 Y
35.29 N
8.99 N
-22.99 Y
12.38 ¥
27.98 ¥
8.99 N
-2
6.78 N
5.99 N
8.99 N
5.29 N

Sof 11
Case 8:18-ap-00575-MGW Doc21 Filed 07/18/19 Page 10 of 17

CARD#
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111829091008
111829091008
111828091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829081008

WHS DATE
1123 3/1/2014
1123 3/1/2014
1123 3/1/2014
1123 3/1/2014
1123 3/1/2014
1123 3/1/2014
1123 33/1/2014
1123 3/1/2014
1123 3/1/2014
847 | 3/27/2014
847 3/27/2014
847 3/27/2014
847 3/27/2014
847 3/27/2014
847 = 3/27/2014
847 3/27/2014
847 3/27/2014
847 3/27/2014
847 3/27/2014
847 = 3/27/2014
847 3/27/2014
847 3/27/2014
11230 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 = 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014

ITEM ITEM DESCRIPTION
19965 CHICKEN POT PIES 6/8-10Z, MARIE CALLENDER 61T3H
44373 IRISH BEEF STEW 8/2# RW, C8 T6H4 SL30
545273 DONUT HOUSE K-CUPS 80CT, DONUTHOUSE COLLECTION/P96
750097 NAUTICA MEN'S S/S PIQUE, POLO
794850 TB S/S SILK CAMP SHIRT, CAMP SHIRT
680494 TH MENS S/S POLO, STYLE#7831854
35145 TAKE & BAKE PEPPERONI, PIZZA
38742 FRESH CORN ON COB,
866868 FRESH PINEAPPLE SLICES,
121400 MARCAL*PERF PPR TWLS/24CT, MRC6181CT
286175 RECLAIM*SXHVY LN/60GL/100, WBIRNW5820 100
534437 LYSOL WIPES 4/80 CT, T24H5 RAC84360 P=120
599741 ANGELSOFT*PS TP/2PLY/60CT, GPC16560
646677 NESTLE*WATER-.5SL/6+ CASES, NLE101243
932807 BIGFOLD-Z 1PLY TWL 2208CT, GPC20887 T6HOPS4
476562 BROTHER*TONER TN210/BLACK, BRTTN210BK
677771 COSTCO*COPY-8.5X11/1-5, CS1677776
719137 INNOVERA*REPL.BRTLC65/BLK, IVRLC6SBKKT
719155 INNOVERA*REPL.BRTLC65/CYN, IVRLC6SCKT
719160 INNOVERA*REPL.BRTLC65/MGN, IVRLC6SMKT
719163 INNOVERA*REPL.BRTLC65/YLW, IVRLC6SYKT
550267 BROTHER*MFC9S60CDW COLOR, LASER AIO BRTMFC9SE0CDW
668467 BOOMCHICKAPOP SEA SLT 122, ANGIES POPCORN P108
188140 FRITO VTY 30CT/1.7502Z RED, P48 T12H4
5088 6"HOT DOG BUNS 2-12CT/36Z, FLOWER FOODS 7DY SL
262838 CHOLULA HOT SAUCE 2/1202, ORIGINAL DOM545 P480
4445 FOLGERS COFFEE 4802(3LBS5), CLASSIC ROAST GROUND P210
5091 HAMBURGER BUNS 24CT 400Z, 2/12CT PACKS
7777 HEINZ PICNIC 4PK 9202, 2KTCH/MUST/REL SL180 P192
388695 HELLMAN EASY OUT MAYO, 3/220Z T8HS P=280
573592 KS COOKING SPRAY 2/1602, P=432
46242 KS DECAF GROUND 3LB, ARABICA COFFEE SL720 P252
516452 LOL 1/2&1/2 CREAMER 192CT,

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

18
19
33
39
39
39
63
65
65
14
14
14
14
14
14
21
21
21
21
21
21
24
12
12
13
13
13
13
13
13
13
13
13

oe 0 0 0 0 mM fo OO Oo

999
999
999
999
999
999
999
999
999
999
999
999
999

wun uunuowwwyo

1457
1457
1457
1457
1457
1457
1457
1457
1457
27
27
27
27
27
27
27
27
27
27
27
27
27
1224
1224
1224
1224
1224
1224
1224
1224
1224
1224
1224

195
195
195
195
195
195
195
195
195
2983
3086
3651
3977
4035
4508
7653
10383
10827
10830
10833
10835
15603
107
107
107
107
107
107
107
107
107
107
107

PN EP RPP NPP PR ee oe

1

PRPRPP PP EHENEN

b Pe
we eB Oo O

NFP PP &

11.49 N
10.74 N
37.99 N
19.99 ¥
59.99 ¥
18.99 Y¥
8.99 N
8.98 N
8.99 N
471.75 Y¥
84.82 ¥
23.96 ¥
48.28 Y
63.6 N
35.31 ¥
98.28 ¥
31.31 Y
16.26 Y
13.65 Y
13.65 ¥
13.65 Y¥
599.99 ¥
19.96 N
115.9 N
29.9 N
7.99 N
9.99 N
35.88 N
29.N
9.89 N
5.99 N
9.99 N
13.58 N

6of11
18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 11 of 17

Case 8

CARD#
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111825091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008

WHS DATE

1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123. 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 = 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 4/3/2014
1123 5/3/2014
1123 5/3/2014
1123 5/3/2014
1123 6/25/2014
1123 6/25/2014
1123 6/25/2014
1123 6/25/2014
1123 6/25/2014
1123 6/29/2014
1123 6/29/2014
1123 6/29/2014
1123 6/29/2014

ITEM ITEM DESCRIPTION

433677 MONTREAL STEAK 29 OZ, #957007 SL DOM 1YR+ T13H4
48431 NOY SUGAR 8/22 OZ, (11LB)DOM24MTHS T21H6P126
32711 CHNT 10-3/8" PLT 165CT, P=80

COKE CLASSIC 32/122, CPN/84

84 COKE CLASSIC 32/122, P80
COKE DIET 32/122, CPN/85
85 COKE DIET 32/122, P80
484262 GLAD FORCE FLEX 13-GALLON, STAY IN PLACE 130CT
92004 JAVA 1202 HOT CUP 200CT, 2342C200) P60

12648 KS CLEAR COMBO CTLRY 360C, 360 CT Ti6H9P144
441816 MARATHON 2PY DN NP 8C0CT,15X17 = P42
MT DEW 36/1202, CPN/887
887 MT DEW 36/1202, P75
SPRITE 32/122, CPN/87
87 SPRITE 32/122, P80
7165 ALL NAT RED POT SALAD 4LB, 7X5 C6 RESERS P210 SL24
170813 NATHANS SKLNSFRANK 9/4.S#, SL45 (6X8)
189043 ANGUS BEEF PATTIES 12/3#, LOPEZ FULLY COOKED T6H4
303285 FINLANDIA 4 CHEESE SLC PK, 16/2LBS SLSO _T10H5
18662 BLOOMING BASKET,
43475 COOKIE TRAY, 60 COUNT
517053 CYBERPOWER SYSTEMS UPS, CST1300AL
50683 FRESH CUT FRUIT,
39036 ROMAINE HEARTS 6 CT BAG,
ALL FRE&CLR 2X 130LD 1952, CPN/717716
717716 ALL FRE&CLR 2X 130LD 1952, 130 LOADS P=120
35145 TAKE & BAKE PEPPERONI, PIZZA
88402 CELERY STICKS 10/2.5# BGS,
834537 GALA APPLES- IMPORTED,
24000 HERSHEY CHOC BAR 36/1.55Z, C12T8H4 P384 SL300
515257 KING LEO PEPP PUFF 310 CT, T30HS P150
107979 KS ALL CHOCOLATE BAG 300Z, FUN SIZE C6T6H5 P180S
618732 KS MINI FAV W/PBCUP 80 OZ, C4TSHS P180

T12H2P24

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

13
13
14
14
14
14
14
14
14
14
14
14
14
14
14
17
17
18
19
27
62
24
65
65
14
14
63
6S
65
12
12
12
12

5

NNN NNN NN SY OW MMU UMUUHNYVuU Nuun onMwnuinuw

1224
1224
1224

1224

1224
1224
1224
1224
1224

1224

1224
1224
1224
1224
1224
1224
1224
1400
1400
14¢c0

1800
1800
1800
1800
1318
1318
1318
1318

107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
107
187
187
187
403
403
403
403
403
131
131
131
131

3

EPrP re ww So

1
pe

PrP PPP ee Pb

13.18 N
8.15 N
44.37 Y
“8.5
48.95 Y
5.1
29.37 ¥
31.98 Y
19.18 Y
25.78 Y
11.49 Y
-2
19.98 Y
5.1
29.37 Y
33.54 N
131.31 N
536.04 N
62.93 N
44.97 ¥
47.97 N
94.99 Y
9.99 N
3.99 N
-3
12.49 ¥
8.99 N
3.59 N
9.99 N
17.99 ¥
24.76 Y
14.99 Y
13.99 Y

7 of 11
18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 12 of 17

Case 8

CARD#
111829091008
111829091008
111829091008
111829091008
111829091008
111823091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111825091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111823091008
111829091008
111829091008
111829091008

WHS DATE
1123 6/29/2014
1123 6/29/2014
1123 6/29/2014
1123 6/29/2014
1123 7/27/2014
1123 (7/27/2014
1123 7/27/2014
1123 = 8/9/2014
1123 8/9/2014
1123 8/9/2014
1123 8/9/2014
1123 = 8/9/2014
1123 8/9/2014
1123 8/9/2014
1123 = 8/9/2014
1123 8/9/2014
1123 = 8/9/2014
1123 8/9/2014
1123 = 8/9/2014
1123 8/9/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014
1123 8/23/2014

ITEM ITEM DESCRIPTION

438634 LANCE TOASTY PNUTBTR CRKR, T52 H3 P156
339718 NAB VTY BLUE BOX 40/1.0 Z, P140 SL180
445363 YORK PEP PATTIES 175 CT, C9T4H3 P108
845270 XIVA 60" TV STAND, BAYSIDE FURN FY15 P=6
966783 LANSING LEATHER SECTIONAL, MARKS & COHEN
834537 GALA APPLES- IMPORTED,
39036 ROMAINE HEARTS 6 CT BAG,
458660 CAFE VALLEY ALL BUTTER, CROISSANT 36CT P240
714653 DR CRKR ORG. 3 SEED 240Z, KLASSIC SL180 P360
188043 ANGUS BEEF PATTIES 12/3#, LOPEZ FULLY COOKED T6H4

45249 CHOICE SLICED BEEF 8/2#RW, CUISINE SOLUTN T10H4 SL40
703381 GL CHEDDAR SLICES 6/3202, T11H5 SL120
821471 KS COMTE AOC 20/1.1LB, PETERSON T8H9 SL60

7878 KS ISIGNY BRIE 12/13.40Z, PETERSON + T8H17 SL24
869083 SLICED BLUE CHEESE 14.102, T16H4 L192 SL90
883776 SPINACH & 3CHZ CHIC PATTY, 12/360Z T4H6 SL50
818035 DONUT SHOP K-CUP, 80 COUNT P=96

35145 TAKE & BAKE PEPPERONI, PIZZA
834537 GALA APPLES- IMPORTED,

39036 ROMAINE HEARTS 6 CT BAG,

24000 HERSHEY CHOC BAR 36/1.55Z, C12T8H4 P384 SL300
107979 KS ALL CHOCOLATE BAG 900Z, FUN SIZE C6T6HS P1805
767020 KS MACADAMIA NUTS 2402, P384 T8H4 C12 SL365
618732 KS MINI FAV W/PBCUP 80 OZ, C4T9HS P180
850153 ORGANIC BLACK CHIA 2 LB, P=384
608594 ORGANIC BLUE AGAVE 2/362, NECTAR WHOLESOME 400

6828 ORGANIC MILLED FLAX 4802, STOBER FARMS P360
835581 PANKO BREAD CRUMBS 4802Z, P=120

$0853 SUNPIX HEARTS/PALM 2/2502, P4S0

277354 KS/CHINET 18Z RD CP 240CT, P60
19965 CHICKEN POT PIES 6/8-102, MARIE CALLENDER 6T3H
27664 KS WHL STRAWBERRIES 6/6#, TSHS

7878 KS ISIGNY BRIE 12/13.402, PETERSON + T8H17 SL24

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

12
12
12
38
38
65
65
13
13
18
19
19
19
19
19
19
33
63
65
65
12
12
12
12
13
13
13
13
13
14
18
18
19

onmwmn NS

PRE RP BP PEP rrr Ee
oo oo oo ocoo$cae a

saw NS NOS SON NON OS ONSDON

1318
1318
1318
1318
1545
1845
1545
1529
1529
1529
1529
1529
1529
1529
1529
1529
1529
1529
1529
1529
1645
1645
1645
1645
1645
1645
1645
1645
1645
1645
1645
1645
1645

131
131
131
131
215
215
215
199
199
199
199
199
199
199
199
199
199
199
199
199
334
334
334
334
334
334
334
334
334
334
334
334
334

PRPPPRP EP PEP PN PN BBP WP eB PP eB Pe BP Be PPP Pe

6.69 N
10.99 N
11.45 ¥

199.99 ¥
1579.99 Y

9.99 N

3.99 N

5.99 N

7.99 N
15.99 N
14.54 N

6.99 N

9.99 N

5.99 N

8.79 N
11.99 N
37.99 N
26.97 N

9.79 N

3.79 N
18.49 Y
29.98 Y
15.99 N
27.98 Y
13.89 N
10.99 N

6.99 N

5.89 N

8.99 N
11.49 Y
11.49 N

9.99 N

5.99 N

8 of 11
CARD# WHS DATE ITEM ITEM DESCRIPTION DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

111829691008 1123 8/23/2014 805342 PALMETTO CHEESE ORIGINAL, 24 OZ T12HS SL80 19 7 1645 3341 6.99 N
111829091008 1123 8/23/2014 733321 LACROSSE ALARM CLOCK, C87207 T40H4P160 21 7 1645 33401 17.99 ¥
111829091008 1123 8/23/2014 863462 OSRAM SYLVANIA LED LAMP, P48 21 7 1645 334 1 29.99 Y
111829091008 1123 8/23/2014 885540 APPLE TV + ITUNES $15 GC, BUNDLE P720 C10 24 7 1645 334 1 97.99 ¥
111829091008 1123 8/23/2014 581812 GREEN MOUNTAIN BREAKFAST, DECAF K-CUP 80CT P96 33 7 1645 334 #1 37.99 N
s 111829091008 1123 8/23/2014 38742 FRESH CORN ON COB, 65 7 1645 334 «1 4.79 N
v= 111829091008 1123 8/23/2014 96716 ORGANIC BABY SPINACH, 65 7 1645 334 #1 4.19 N
o 111829091008 847 9/14/2014 35674 EXC.GOLD STAR RENEWAL, E-COMMERCE 95 999 25 5725 1 110 N
cd 111829091008 1123 9/20/2014 660968 CASCADE AP GEL 125 OZ, P=180 S 14 6 1138 83 1 9.39 ¥
@ 111829091008 1123 9/20/2014 250435 YUENGLING LAGER 24/12 OZ, BOTTLES USA 16 6 1138 83 1 17.45 Y
? 111829091008 1123 9/20/2014 805342 PALMETTO CHEESE ORIGINAL, 24 OZ T12HS SL80 19 6 1138 83 1 6.99 N
QO. 111829091008 1123 9/20/2014 SABRA PINE NUT HUMMUS, CPN/32868 19 6 83-1 15
111829091008 1123 9/20/2014 32868 SABRA PINE NUT HUMMUS, 12/32 0Z 8T4H SL40 19 6 1138 83 1 5.99 N
% 111829091008 1123 9/20/2014 3PC FRUIT BASKET FY‘'14, CPN/945530 32 6 83-1 5
GG 111829091008 1123 9/20/2014 945530 3PC FRUIT BASKET FY'14, P=50 32 6 1138 83 i 17.99 ¥
<1 111829091008 1123 9/20/2014 810561 KS PERF SHORT, 39 6 1138 83 1 14.99 Y¥
S 111829091008 1123 9/20/2014 10561 KS PERF SHORT, 39 6 1138 83 1 14.99 ¥
% 111825091008 1123 9/20/2014 2619 ORGANIC BANANAS 3 LBS, 65 6 1138 83 i 1.99 N
2 111829091008 1123 9/20/2014 969425 ORGANIC GALA APPLES, 5.5 LBS 65 6 1138 83 1 10.99 N
LL 111829091008 1123 9/27/2014 800877 PREMIUM UNLEADED GASOLINE, 53 6 1255 75651 23 83.54
111829091008 1123 9/28/2014 297671 KS CHOC CRML MAC CLSTR 24, P400 T10XHS SL144 DOM180 12 11 1509 162 1 13.79 Y
NI 111829091008 1123 9/28/2014 SHEDRAIN UMBRELLA, CPN/759562 30 =«=«1 162 -1 -2
¢) 111829091008 1123 9/28/2014 759562 SHEDRAIN UMBRELLA, FY2015 P=420 35 11 1509 162 1 9.99 ¥
© 111829091008 1123 9/28/2014 67072 ORANGES, IMPORTED 8LB BAG 65 11 1509 162 1 10.99 N
i) 111829091008 1123 95/28/2014 148761 ORGANIC RED DELICIOUS, APPLE 65 11 1509 162 1 12.99 N
111829091008 847 10/9/2014 667519 PRIMO BOTTOM LOAD 601090, WATER COOLER 21 #999 108 12816 1 179.99 ¥
s 111829091008 847 10/9/2014 861163 ACER G276HL 27" LCD, MONITOR 24 $99 108 20860 1 179.99 Y
g 111829091008 1123 10/11/2014 825982 KIND NUT&SPICE BAR 18/1.4, DK CHOC/VAN P420 T7H4C15 12 9 1418 195 1 17.99 N
r 111829091008 1123 10/11/2014 27003 2 LB STRAWBERRIES, 65 9 1418 195 1 5.39 N
2 111829091008 1123 10/11/2014 30669 BANANAS, 65 9 1418 195 1 1.39 N
Lg 111829091008 1123 10/11/2014 502046 ZYRTEC 10MG LIQUID GELS, 65CT. (40/25CT)H4 MPK15 93 9 1418 195 1 31.99 N
oO 111829091008 847 10/17/2014 594645 BROTHER*TONER TN315BK/2PK, BRTTN315BKKT 21 999 31 10924 1 174.59 Y
o 111829091008 847 10/17/2014 594648 BROTHER*TONER TN315C/CY/2, BRTTN31SCKT 21 999 31 10950 1 172.79 ¥
0
od

9 of 11

Case 8
18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 14 of 17

Case 8

CARD#
111828091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111828091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829081008
111829091008
111829091008
111829091008

847

847

847

847

847

847
1123
1123
1123
1123

847
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123

WHS DATE

10/17/2014
10/17/2014
10/17/2014
10/17/2014
10/17/2014
10/17/2014
10/25/2014

11/9/2014

11/9/2014

11/9/2014
11/12/2014
11/29/2014
11/29/2014
12/11/2014
12/12/2014
12/12/2014
12/12/2014
12/23/2014
12/23/2014
12/23/2014
12/23/2014
12/23/2014
12/23/2014
12/23/2014
12/23/2014
12/23/2014
12/26/2014
12/26/2014
12/26/2014
12/26/2014
12/26/2014
12/26/2014
12/26/2014

ITEM ITEM DESCRIPTION

594652 BROTHER* TONER TN315M/MG/2, BRTTN315MKT
594654 BROTHER*TONER TN315Y/YL/2, BRTTN315YKT
677772 COSTCO*COPY/8.5X11/2500CT, CS1677772
677772 COSTCO*COPY/8.5X11/2500CT, CS1677772
677772 COSTCO*COPY/8.5X11/2S00CT, CS1677772
677772 COSTCO*COPY/8.5X11/2500CT, CS1677772
844753 GOODYEAR INFLATOR, 6000 P=225
19965 CHICKEN POT PIES 6/8-10Z, MARIE CALLENDER 6T3H
540123 CAPE COD CHICKEN SALAD40Z, CS12T7H5 = SL30
35145 TAKE & BAKE PEPPERONI, PIZZA
600253 BROTHER*INKJET LC652/BK/2, BRTLC652PKS
23195 POINSETTIA 10",
35145 TAKE & BAKE PEPPERONI, PIZZA
800877 PREMIUM UNLEADED GASOLINE,
912357 DOVE BODYWASH REG 3PK 242, LS6 P224 CU38
52600 DOVE SHAMPOO 40 OZ, P270/24.90 CUBE -V
35145 TAKE & BAKE PEPPERONI, PIZZA
15553 PRESIDENT BRIE 12/19.602, DOM 42/SL30 C12 T7H8 P672
818035 DONUT SHOP K-CUP, 80 COUNT P=96
37719 CHICKEN SALAD MADE WITH, ROTISSERIE CHICKEN
35145 TAKE & BAKE PEPPERONI, PIZZA
CLEMENTINES, CPN/18600
18600 CLEMENTINES,
83333 GREEN SEEDLESS GRAPES, 4 LBS
2619 ORGANIC BANANAS 3 LBS,
23205 PINK LADY/CRIPPS PINK, APPLE
9999999 ,
880195 17" GOODYEAR HYBRID BLADE, M#770-17 MASTER CARTON 36
880213 22“ GOODYEAR HYBRID BLADE, M#770-22 MASTER CARTON 36
880219 24" GOODYEAR HYBRID BLADE, M#770-24 MASTER CARTON 36
MOBIL1 10W30 SYNTHETIC, CPN/9627
$627 MOBIL1 10W30 SYNTHETIC, 48117-6QT.CASE T26H3P78
MOBIL1 SW20 SYNTHETIC, CPN/926737

DEPT REGH TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

2i
21
21
21
21
21
25
18
19
63
21
27
63
53
20
20
63
19
33
63
63
65
6S
65
65
65
25
25
25
25
25
25
25

999
999
999
999
999
999
7
10
10
10
999

7
7
4
7
7
7

11
11
11
1i
11
il
il
11
ii

oo 0 co Oo mw Oo

31
31
31
31
31
31
1339
1534
1534
1534
34
1259
1259
1631
1710
1710
1710
1420
1420
1420
1420

1420
1420
1420
1420
1311
1311
1311
1311

1311

10972
10993
13260
13261
13262
13263
165
237
237
237
10917
162
162
70061
441
441
441
218
218
218
218
218
218
218
218
218
111
111
111
111
111
111
111

1
1
1
1
1
1
1
i
1
1
1
2
1

24

i
i
1
1
1
1
1

t
PPrPWeEP PP Pe

‘ ‘
BN Ww

172.79 ¥
172.79 Y
16.52 N
16.52 N
16.52 N
16.52 N
9.97 Y
11.39 N
9.99 N
8.99 N
38.1 ¥
27.98 ¥
8.99 N
70.2
14.99 Y
6.49 ¥
8.99 N
6.99 N
39.99 N
13.02 ¥
8.99 N
-1
5.99 N
9.99 N
1.99 N
8.59 N
0.12 N
7.99 ¥
7.99 Y
7.99 ¥
-20
75.98 Y
-10

10 of 11
Case 8:18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 15 of 17

CARD# WHS DATE

111829091008 1123 12/26/2014
111829091008 1123 12/27/2014
111829091008 1123 12/30/2014
111829091008 1123 12/30/2014

ITEM ITEM DESCRIPTION
926737 MOBIL1 SW20 SYNTHETIC, 98HC95 6CT/10QT P78
800877 PREMIUM UNLEADED GASOLINE,
720376 DURACELL “AAA"-32PK, #MN80227782 P=216
744365 HAGGAR MENS COOL 18 FLAT, FRONT SHORT

DEPT REG# TIME TRAN# QTY AMOUNT TAXABLE REFUND REFUND RECEIPT

25
53
23
39

8 1311
12 1503
7 1403
7 1403

111
2411
139
139

1
21
1
1

37.99 ¥
53.82

14.89 ¥
14.99 Y

11 of 11
Case 8:18-ap-00575-MGW Doc21 Filed 07/18/19 Page 16 of 17

Mbr#

111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111829091008
111829091008
111829091008
111829091008
111829091008
111818505186
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008

Date

2/16/2013
2/16/2013
2/18/2013
2/18/2013
3/1/2013
3/27/2013
5/10/2013
5/10/2013
5/16/2013
5/16/2013
5/16/2013
6/22/2013
8/10/2013
9/1/2013
9/1/2013
9/7/2013
9/7/2013
9/9/2013
10/1/2013
10/5/2013
10/25/2013
10/27/2013
11/16/2013
12/1/2013
12/7/2013
12/11/2013
12/15/2013
12/23/2013
12/23/2013
12/23/2013
12/28/2013
12/28/2013
2/17/2014
3/1/2014

1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123
1123

847

847
1123
1123
1123
1123
1123
1123

847
1123
1123
1123
1123
1123
1123
1123
1123

7
7
10
10
9
8
5
95
11
81
81
6
9
8
192

to
un

Mowmonmnunhrhw uoo

Poor ee
oOooreroco &

Whse Reg# Trn# Tender Type

292 Cash
292 Cash
289 Cash
289 Cash
474 Debit Card
419 Debit Card
103 Debit Card
16 Debit Card
4 Debit Card
33 Cash
33 Cash
112 Debit Card
378 Debit Card
280 Debit Card

10012 Stnd Alone

87 Debit Card
10 Debit Card
0 VISA
0 VISA
162 Debit Card
353 Debit Card
112 Debit Card
369 Debit Card
51 Debit Card
125 Debit Card
0 VISA
100 Debit Card
427 Cash
427 Cash
427 Cash
20 Cash
20 Cash
325 Debit Card
195 Debit Card

Amount Last4DigitsCard#

500 0000
-49.54
60 Co00
-6.51
38.49 6829
311.56 6829
2288.62 6829
594.6 6829
641.99 6829
0 0000
-594.6
389.92 6829
127.58 8863
145.29 6829
110
74.25 8863
875.56 7196
695.46
4246.14
213.99 8863
200.22 6829
70.59 8863
503.37 5205
263.48 5205
389.32 6829
1778.53
142.04 5205
60 0000
60 0000
-0.16
0 0000
-24.6
56.97 6829
213.35 5205

1 of 2
Case 8:18-ap-00575-MGW Doc 21 Filed 07/18/19 Page 17 of 17

Mbr#
111818505186
111818505186
111818505186
111818505186
111818505186
111818505186
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008
111829091008

Date
3/27/2014
3/27/2014
3/27/2014
3/27/2014
3/27/2014
3/27/2014

4/3/2014
5/3/2014
6/25/2014
6/29/2014
7/27/2014
8/9/2014
8/23/2014
9/14/2014
9/20/2014
9/27/2014
9/28/2014
10/9/2014
10/9/2014
10/11/2014
10/11/2014
10/11/2014
10/11/2014
10/17/2014
10/25/2014
11/9/2014
11/12/2014
11/29/2014
12/11/2014
12/12/2014
12/23/2014
12/26/2014
12/27/2014
12/30/2014

Whse Reg# Trn# Tender Type

847
847
847
847
847
847
1123
1123
1123
1123
1123
1123
1123
847
1123
1123
1123
847
847
1123
1123
1123
1123
847
1123
1123
847
1123
1123
1123
1123
1123
1123
1123

0

Onn ouodoaocd4

1

non Oo

11

Oo oO

51
$1

10

on

i1

oS

0 VISA
0 VISA
0 VISA
0 VISA
0 VISA
0 VISA
107 Debit Card
187 Debit Card
403 Debit Card
131 Debit Card
215 Debit Card
199 Debit Card
334 Debit Card
0 VISA
83 Debit Card
O Debit Card
162 Debit Card
0 VISA
0 VISA
195 Cash
195 Cash
18 Cash
18 Check
0 VISA
165 Debit Card
237 Debit Card
O VISA
162 Debit Card
0 Debit Card
441 Debit Card
218 Debit Card
111 Debit Card
0 Debit Card
139 Debit Card

Amount Last4DigitsCard#

29.33
147.36
71.88
264.62
70.03
638.99
1427.32 6829
115.62 6829
32.94 7196
320.68 6829
1704.57 7064
166.8 7064
394.46 6829
110
99.51 7064
83.54
47.43 7064
192.59
192.59
60 0000
-3.24
-381.63
381.63 1008
842.72
10.67 7064
30.37 7064
46.64
38.93 7064
70.2
31.98 7064
95.46 7064
117.72 7064
53.82
31.98 7064

2 of 2
